Citation Nr: 0519340	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  01-03 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 17, 
1996, for the award of a 100 percent rating for bipolar 
disorder with major depression.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from February 1987 to 
July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which assigned a 100 percent evaluation for bipolar 
disorder with major depression, effective from December 17, 
1996.  The veteran disagreed with the assigned effective date 
and subsequently perfected this appeal.

In May 2001, the Board concluded that the criteria for an 
effective date prior to December 17, 1996, for the award of 
an evaluation greater than 10 percent for bipolar disorder 
with major depression were not met, and denied an earlier 
effective date for the 100 percent evaluation.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  The parties subsequently filed 
a Joint Motion for Remand (JMR) and to Stay Proceedings.  By 
Order dated in February 2003, the Court vacated the Board's 
May 2001 decision and remanded the matter for readjudication 
consistent with the motion.  The JMR indicated that the VA 
failed to meet the duty to notify requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA).

The Board remanded this case in October 2003 and August 2004 
for the purpose of curing specified due process deficiencies.  
In June 2005, the matter was returned to the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.



2.  By a rating action in October 1993, service connection 
was granted for bipolar disorder and a 10 percent disability 
evaluation was assigned; the veteran did not appeal October 
1993 decision within one year of being notified.

3.  The veteran filed an informal application for increase on 
December 17, 1996, and a formal application was received 
within one year from that date.

4.  It is not factually ascertainable from the evidence of 
record that the veteran's service-connected bipolar disorder 
with major depression was productive of more than mild social 
and industrial impairment or occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication, prior to December 17, 
1996.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 17, 
1996, for the award of a rating greater than 10 percent for 
bipolar disorder with major depression are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9206 (1996); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.130, 
Diagnostic Code 9432 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA (codified at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

By a letter dated in October 2004, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for an 
effective date earlier than December 17, 1996, for the award 
of a 100 percent rating for bipolar disorder with major 
depression, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  The RO also requested that 
the veteran send any evidence to VA that might be pertinent 
to the claim.  The veteran was explicitly advised that he 
needed to submit evidence showing that he met the criteria 
for a higher disability evaluation prior to December 17, 
1996.  The letter listed evidence that the RO received and 
considered.  In summary, the letter provided the notice of 
all four elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The December 1997 rating decision, July 1998 rating decision, 
July 1999 rating decision, January 2001 Statement of the Case 
(SOC), and Supplemental Statement of the Case (SSOCs) dated 
in May 2004 and April 2005 collectively notified the veteran 
of the relevant laws and regulations and essentially advised 
him of the evidence necessary to substantiate his claim for 
an earlier effective date.  The May 2004 SSOC specifically 
set forth the regulations pertaining to VA's duty to assist, 
thus notifying the veteran of his and VA's respective 
obligations to obtain different types of evidence.  These 
documents also advised the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
assigning December 17, 1996, as the effective date of the 
veteran's total schedular rating.  

Post-service VA and non-VA treatment records and reports have 
been obtained.  The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claim on appeal.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2004) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Indeed, neither the veteran nor his 
attorney has responded to the aforementioned October 2004 
VCAA letter.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the earlier effective date claim was initially 
adjudicated in July 1999.  The claimant still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done.  The Court recently held, 
however, that a failure to give pre-adjudication VCAA-notice 
is generally not prejudicial to a claimant.  See Mayfield, 
supra.  In this regard, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notice provided to the veteran 
in 2004 was not given prior to the first adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.  
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and the April 2005 SSOC was provided to the 
veteran.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection for bipolar disorder was granted in 
October 1993.  A 10 percent disability evaluation was 
assigned, effective from July 1993.  Notice of the decision 
was mailed to the veteran in November 1993. The veteran did 
not appeal the decision.  The veteran does not contend 
otherwise.  The October 1993 rating decision therefore became 
final.  38 U.S.C.A. § 7105 (West 1991 & 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1994 & 2004).  

On December 17, 1996, the veteran filed a VA Form 10-5345, 
Request for and Consent to Release of Medical Records, 
indicating that he wanted copies of all information in his 
claims and benefits folder release to his private attorney 
for purposes of assisting him in prosecuting a claim.  A 
formal application for increase was received in September 
1997.

By a rating action dated in December 1997, the RO granted an 
increased rating to 70 percent.  The effective date of the 
award was August 14, 1997.  However, on receipt of additional 
evidence submitted by the veteran's attorney, the RO issued a 
July 1998 rating action that granted entitlement to a 100 
percent schedular rating from August 1997.  The veteran then 
filed a notice of disagreement with respect to the effective 
date assigned.

With regard to claims for increase or a total disability 
rating based on individual unemployability, VA laws and 
regulations provide that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor," unless 
specifically provided otherwise.  38 U.S.C.A. § 5110(a) (West 
2002).  Section 5110(b)(2) provides otherwise by stating that 
the effective date of an increased rating "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1), except as provided in paragraph (o)(2), the 
effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within 1 year 
from such date otherwise, date of receipt of claim."  See 
Harper v. Brown, 10 Vet. App. 125 (1997).

In this context, the Board notes that the provisions of 38 
U.S.C.A. § 5110  refer to the date an "application" is 
received.  While the term "application" is not defined in the 
statute, the regulations use the terms "claim" and 
"application" interchangeably and they are defined broadly to 
include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2004); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant or his duly 
authorized representative may be considered an informal 
claim.  Such claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).

Under some circumstances, the date of outpatient or hospital 
or date of admission to VA or uniformed services hospital 
will be accepted as the date of receipt of an informal claim.  
38 C.F.R. § 3.157(b)(1) (2004).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to: (1) evidence that an increase in disability had occurred; 
AND (2) to the receipt of an application within one year 
after that increase in disability.  The application referred 
to must be an application on the basis of which the increased 
rating was awarded, because there would be no reason to 
adjudicate the question of the effective date prior to the 
award of a rating increase, just as there would be no reason 
to assign a disability rating on a disability-compensation 
claim until service connection had been awarded.  38 U.S.C.A. 
§ 5110(b)(2) allows a claimant to be awarded an effective 
date up to one year prior to the filing of an application for 
an increase, if an increase to the next disability level is 
ascertainable, and if a claim is received within one year 
thereafter. The VA must review all the evidence of record, 
not just evidence not previously considered, once a claimant 
has submitted a claim for an increased disability rating. The 
Court noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim for increase, provided also that the claim for 
increase is received within one year after the increase.  The 
Court further stated that the phrase "otherwise, the 
effective date shall be the date of receipt of the claim" 
provides the applicable effective date when a factually- 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increase.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).

In a pertinent precedent decision, the VA Office of General 
Counsel (OGC) explored the legislative history of 38 U.S.C.A. 
§ 5110(b)(2) and noted that this provision was added in order 
to permit retroactive payment of increased compensation from 
the date of the increase in disability up to one year, when 
that date is ascertainable, and was intended by Congress to 
provide additional disability compensation up to one year 
retroactive to the date on which the event establishing 
entitlement to additional benefits occurred, i.e., the date 
on which the increase in disability occurred.  With regard to 
the regulatory history of 38 C.F.R. § 3.400(o)(2), the OGC 
noted that this section was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence established the increase in the degree of 
disability had occurred, and that it was intended to be 
applied in those instances where the date of increased 
disablement could be factually ascertained with a degree of 
certainty, and was not intended to cover situations where 
there was no evidence of entitlement to an increased 
evaluation prior to the date of the claim.  The OGC concluded 
that, where a veteran submitted a claim alleging an increase 
in disability within one year prior to the VA's receipt of 
the claim and medical evidence subsequently substantiated the 
increase in disability, the effective date of the award of 
increased disability compensation was the date as of which it 
was ascertainable, based on all the evidence of record, that 
the increase occurred.  See VAOPGCPREC 12-98 (September 23, 
1998).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2004).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.

Effective from November 17, 1996, the VA Schedule for Rating 
Disabilities, as set forth at 38 C.F.R. § 4.130, provides for 
a 10 percent rating for a bipolar disorder with major 
depression when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9432 (2004).

Under the criteria in effect prior to November 7, 1996, a 
bipolar disorder was rated under the provisions of Diagnostic 
Code 9206.  The now superseded regulation governing the 
rating of mental disorders, 38 C.F.R. § 4.132, provided that 
where a bipolar disorder was manifested by active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability, a 100 percent disability evaluation was 
warranted.  Where there was lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability, a 70 percent evaluation was warranted.  A 50 
percent rating contemplated considerable social and 
industrial impairment.  A 30 percent rating was assigned when 
it results in "definite" impairment of social and 
industrial adaptability.  In a precedent opinion, dated 
November 9, 1993, the OGC concluded that the term "definite" 
(for a 30 percent rating under 38 C.F.R. § 4.132) is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  A 10 percent rating was 
assigned when there was evidence of mild social and 
industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9206.

In April 1998, the veteran filed a claim for a total rating 
based on individual unemployability due to service-connected 
disability.  The veteran indicated that he had only completed 
one year of college and had not been employed since discharge 
from military service in 1993.

As discussed above, the RO granted a 100 percent schedular 
rating in a July 1998 rating action.  The RO noted that since 
the veteran was granted a total schedular rating, he was not 
eligible for a total disability evaluation based on 
individual unemployability.  Green v. West, 11 Vet. App. 472, 
476 (1998) (citing Vettese v. Brown, 7 Vet App. 31 (1994) 
("claim for [total rating based on individual unemployability 
presupposes] that the rating for the condition is less than 
100 percent") and Holland v. Brown, 6 Vet. App. 443, 446 
(1994) (100 percent schedular rating "means that a veteran is 
totally disabled")).

By rating decision issued in July 1999, the RO assigned an 
effective date of December 17, 1996, for the 100 percent 
evaluation for bipolar disorder with major depression.  The 
RO indicated that there was no evidence of record, dated 
within one year prior to December 1996, on which it could be 
factually ascertained that the veteran was entitled to a 100 
percent evaluation.  The RO noted that the only evidence that 
existed within the one-year criteria was a November 13, 1996, 
VA outpatient treatment report that shows that the veteran 
was seen for regulation of his medication therapies.  Mental 
status examination at that time revealed that the veteran was 
pleasant, not psychotic with slight pressure of speech.  The 
diagnosis was bipolar, mildly manic.  The RO concluded that 
the November 1996 report contained no findings on which to 
base a 100 percent evaluation for the veteran's bipolar 
disorder were shown in the report.

After a review of the record, the Board finds that it is not 
factually ascertainable from the evidence of record that the 
service-connected psychiatric disability was productive of 
more than mild social and industrial impairment or 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, 
prior to December 17, 1996.

The November 1996 VA treatment record clearly indicates that 
the veteran was not psychotic.  The examiner's description of 
slight pressure of speech and mildly manic was indicative of 
no more than mild or transient symptoms.  The veteran was 
noted to be taking medication and that his sleep was 
interrupted, but there were no findings demonstrating 
definite social and industrial impairment or occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), and mild memory loss (such as forgetting names, 
directions, recent events).  The record simply does not 
reflect that that veteran did not meet the criteria ("old" 
or "new") for a rating greater than 10 percent.  

The Board has also looked at clinical evidence dated prior to 
November 1996 to determine if it was factually ascertainable 
that the psychiatric disability warranted a rating greater 
than 10 percent.  The VA examination report dated in July 
1993 (and considered in the 1993 rating action) revealed mild 
psychomotor agitation, but no homicidal or suicidal thoughts 
or psychotic signs.  An outpatient treatment report dated the 
next month revealed that he was cooperative and alert.  There 
was no suggestion that he met the criteria for an award of a 
rating greater than 10 percent for bipolar disorder with 
major depression earlier than December 17, 1996.

Finally, the Board notes that veteran's attorney suggests 
that the VCAA requires that this case be remanded to the RO 
for a "retrospect medical opinion" as to whether or not the 
veteran was totally disabled for the entire one year period 
prior to his claim.  It is the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state its reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Here, a remand to the RO would be 
futile insofar as any "retrospect medical opinion" with 
regard to the nature and severity of the veteran's service-
connected disorder prior to December 17, 1996 cannot be 
obtained without recourse to mere speculation by the 
examining physician.  As noted above, the available medical 
evidence is sketchy and does not point to an increase in 
psychiatric symptoms.  Therefore, even if VA requested an 
additional medical opinion, the physician's finding would 
amount to nothing more than unsubstantiated conjecture.  
Furthermore, the Board does not find this claim of sufficient 
medical complexity or controversy to require an expert 
medical opinion.  Further development and further expending 
of VA's resources is not warranted.  See Charles v. Principi, 
16 Vet. App. 370 (2002) (the duty to assist is not invoked 
where "no reasonable possibility exists that such assistance 
would aid in substantiating the claim"). 


ORDER

An effective date prior to December 17, 1996, for the award 
of a 100 percent rating for bipolar disorder with major 
depression, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


